Citation Nr: 0841902	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for asbestosis, or an 
asbestos-related disease. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  The veteran has not been diagnosed with asbestosis. 

2.  The veteran has been diagnosed with calcified pleural 
plaquing in the left upper lobe, a disability due to exposure 
to asbestos in service. 


CONCLUSIONS OF LAW

1.  The veteran does not have asbestosis that is the result 
of disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 4.97 Diagnostic Code 6833 
(2008).

2.  The veteran does have pleural plaquing as the result of 
disease or injury incurred in active service. 38 U.S.C.A. 
§§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.20, 4.97 Diagnostic Code 6833 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in a February 2006 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, and the types of 
evidence that will be obtained by VA.  A May 2006 letter also 
provided the veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  This claim was 
last adjudicated in April 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA examination 
reports, and statements from the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and statements in support of his claim.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders 
at 881.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; (3) and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  See VA Adjudication Procedure Manual, 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 
(September 29, 2006). The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA must analyze an appellant's 
claim to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under the DVB Circular guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 
428 (1993).

The asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to the general 
effects of asbestos exposure and the disabilities resulting 
therefrom.  This information indicates that the primary 
disabilities resulting from asbestos exposure are respiratory 
in nature such as: fibrosis; interstitial pulmonary fibrosis, 
also called asbestosis; tumors; pleural effusions; and, 
pleural plaques.  Cancer is also a known residual disability 
of asbestos exposure with respiratory cancer including 
mesotheliomas of pleura and peritoneum, and cancer of the 
lung, bronchus, larynx and pharynx being the most common.  
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, b (emphasis added).

While this section of the M21 does not create any 
presumptions of service connection based upon exposure to 
asbestos, it does provide guidelines to inform and 
adjudicators with respect to asbestos exposure and commonly 
resulting disabilities.  Dyment v. West, 13 Vet. App. 141 
(1999).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  In short, with respect to claims 
involving asbestos exposure, VA must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  M21-1 MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).

The veteran contends that during World War II he worked as a 
"boiler fireman" aboard the U.S.S. Canberra, and was 
exposed to asbestos on a daily basis.  He detailed that he 
mixed asbestos by hand and laid it on the various boiler 
pipes and equipment by hand.  The U.S.S. Canberra was 
torpedoed in October 1944, and the veteran explains that he 
helped to rebuild the boiler room after the vessel was 
injured, and that the rebuilding again involved the laying of 
asbestos by hand.

Service records show, and the RO noted in its rating 
decision, that the veteran's primary occupation was as a 
fireman, first class in the Navy.  The Navy has provided a 
list of Navy Job Titles (Ratings) and Probability of Exposure 
to make determinations regarding the likelihood of exposure 
to asbestos in service.  The probability of asbestos exposure 
for a fireman, first class, is highly probable. 



A.  Asbestosis

The veteran filed a claim for asbestosis in September 2005.  
The claims file contains a letter from a private physician 
from June 2, 2006, which explains a June 1, 2006 CT Scan.  
The physician notes that the veteran "may have calcification 
and plaque buildup in the left upper lobe of [his] lung as 
well as bilateral thickening of the pleura at the top of 
[his] lungs and this may be suggestive of pleural asbestosis, 
that is asbestos-related changes in the outer lining of [his] 
lungs, however, there was no evidence of any calcification of 
the diaphragms, so this was not conclusive of asbestos 
exposure in [his] past."  The physician concludes that the 
veteran should follow up with a pulmonologist, for further 
information regarding asbestos-related lung disease.

The veteran followed up with a private pulmonologist on June 
20, 2006.  The pulmonologist gave the impression that the 
veteran has "moderate to severe obstructive ventilatory 
defect with improvement postbronchodilator."

After requesting further explanation of these results the 
veteran received another letter (June 22, 2006) from the 
private physician that explained that the veteran has 
"calcified plaquing in the left upper lobe as well as 
bilateral apical pleural thickening, which may be suggestive 
of pleural asbestosis; however, there is no evidence of 
calcification of hemidiaphragmatic pleural surface."  The 
private physician went on to conclude that "the findings are 
not definite, but suggestive of asbestosis disease."  

The private treatment record of the CT scan is included in 
the claims folder, and includes an impression identical to 
the one provided in the June 22, 2006 letter to the veteran, 
however it concludes simply, "this is not a definite 
finding." 

The veteran was afforded a VA examination in March 2007, 
which included a review of the veteran's electronic medical 
records and an examination.  The assessment of the VA 
examiner was that the veteran has "dyspnea on exertion 
secondary to advanced chronic obstructive pulmonary disease, 
acute exacerbation of chronic obstructive pulmonary disease.  
Chronic respiratory failure, oxygen dependent.  Left 
calcified pleural plaque, suggestive of asbestosis but not 
diagnostic.  Other causes of pleural calcification cannot be 
excluded." 

The veteran was given pulmonary function tests and the 
interpretation was severe obstructive defect.  These findings 
are in tone with the findings of the private physicians of 
record.  The VA examiners also took x-rays of the veteran's 
chest and compared them to the x-rays from August 2005.  The 
VA examiners found that "there is mild linear density at the 
left lung base which could represent focal atelectasis.  The 
lungs are otherwise clear with no evidence of airspace 
disease, interstitial disease, pleural effusion, or 
pneumothorax."  This led to a diagnosis of severe COPD and 
"asbestos related disease."  The VA examiner follows in 
this diagnosis that, while the pleural thickening and 
calcified plaquing are more likely than not due to the 
veteran's exposure to asbestos in service, the veteran "does 
not yet have interstitial disease which would give the 
diagnosis of asbestosis."  The VA examiner goes on to 
explain that COPD and asbestos related disease are not the 
same condition and that it is not possible to determine what 
percentage of the veteran's impairment is due to asbestos 
related disease alone. COPD is an obstructive disease, while 
asbestosis is a restrictive disease. 

The Board notes that there has not been a confirmed diagnosis 
of asbestosis by private physicians or the VA examiners.  A 
current diagnosis is necessary for service connection.

The veteran contends that because the private physicians 
noted that the veteran's condition was suggestive of 
asbestosis that this should afford the veteran service 
connection under the "Benefit of the Doubt Rule."  However, 
the veteran's argument is premised on a misunderstanding of 
the benefit of the doubt rule.  Under this rule, the 
Secretary is charged with the duty to consider all 
information and evidence of record, and, when there is "an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 
(2007).  Additionally, where there is "significant 
evidence" in support of a claim, the Board must provide a 
satisfactory explanation as to why the evidence is not in 
equipoise so as to allow favorable application of the benefit 
of the doubt.  Williams v. Brown, 4 Vet.App. 270, 273-74 
(1993) (where there is "significant evidence" in support of 
a claim, the Board must explain why the evidence 
preponderates against the claim).  However, contrary to the 
veteran's assertions, "if a fair preponderance of the 
evidence is against a veteran's claim, it will be denied and 
the 'benefit of the doubt' rule has no application."  
Gilbert v. Derwinski, 1 Vet. App. 49, 56; see also Mariano v. 
Principi, 17 Vet.App. 305, 313-14 (2003). 

In this case, the Board is not weighing the opinion of one 
physician over another; therefore there is no discussion of 
which medical opinion is more probative.  The medical 
opinions indicate the same problem; the physicians are not 
able to give a definite diagnosis of asbestosis.  A material 
issue regarding service connection for asbestosis is a 
current diagnosis of the disease.  The medical opinions are 
all negative in regards to being able to provide this 
diagnosis.  The "positive" medical evidence only suggests 
that asbestosis could be a cause of the veteran's pleural 
calcification, but without the ability to rule out other 
causes.  The benefit of the doubt doctrine does not permit 
the Board to read a firm medical diagnosis where physicians 
are unable to supply one.  

B.  Pleural Plaque

However, though the veteran's claim was originally only for 
asbestosis, the Board notes (as shown above) that the veteran 
has been diagnosed with pleural plaquing in his left upper 
lobe, which can be asbestos-related.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  The asbestos advisory information contained in the 
Manual M21-1MR provides that pleural plaques may be rated 
analogous to asbestosis.  38 C.F.R. § 4.20; M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, Topic 9, Subtopic i; 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).

The June 2, 2006 letter diagnosing the veteran with pleural 
plaquing in his left upper lobe was followed by the statement 
that, with no evidence of calcification of the diaphragms, 
the physician could not conclusively say that the veteran had 
asbestos exposure in his past.  However, the VA examiner in 
March 2007 did make the statement that the veteran's bi-
pleural thickening and calcified plaquing indicate exposure 
to asbestos and that they are "more likely than not due to 
[the veteran's] exposure to asbestos in the Navy."  
Considering the likelihood of the veteran's exposure to 
asbestos during service, his own statement regarding his 
exposure during service, the finding of pleural plaquing in 
his lung, and the VA examiner statement that this plaqing is 
more than likely a result of asbestos exposure, the Board 
finds that the veteran has met the benefit of the doubt 
burden, and that he is entitled to service connection for 
pleural plaques. 


ORDER

Entitlement to service connection for asbestosis is denied. 

Entitlement to service connection for pleural plaquing of the 
left upper lobe is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


